                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

WILLIAM EDWARD BRAMLETT,

               Plaintiff,

v.                                                 Case No.: 2:19-cv-712-FtM-38NPM

MELINDA MASTERS, EMILY
SALEMA, DONALD SAWYER and
FLORIDA DEPARTMENT OF
CHILDREN AND FAMILIES,

              Defendants.
                                          /

                                 OPINION AND ORDER1

       Before the Court is Plaintiff William Edward Bramlett’s Motion to Proceed In Forma

Pauperis (Doc. 4) filed on August 19, 2019. Because Plaintiff seeks leave to proceed in

forma pauperis, the Court must review his Complaint to determine whether it is frivolous,

malicious, or fails to state a claim upon which relief may be granted. See 28 U.S.C. §§

1915(e)(2)(B)(i)-(iii). Upon review of the Complaint, the Court concludes that Plaintiff has

failed to present an actionable claim and that dismissal of this case is warranted.




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
                                      BACKGROUND

       Plaintiff who is a detainee in the Florida Civil Commitment Center (FCCC) in

Arcadia, Florida brings this claim as a civil rights violation under 42 U.S.C. § 1983.

Plaintiff originally filed this case in the Tallahassee Division of the Northern District of

Florida. The case was transferred to the Tampa Division of the Middle District of Florida

and finally transferred to the Fort Myers Division of the Middle District.          While the

Complaint is sparse on facts, it appears Plaintiff filed a grievance with the FCCC

Administration regarding his transfer to a new dormitory. Plaintiff says he did not want

to move to another dorm, but that other detainees lied about his desire to move and forged

his name on the request form. Plaintiff states that his grievance in this regard was not

handled in an appropriate manner and demands to be returned to London dormitory.

                                   STANDARD OF REVIEW

       A federal district court is required to review a civil complaint filed in forma pauperis

and to dismiss any such complaint that is frivolous, malicious, or fails to state a claim

upon which relief may be granted. 28 U.S.C. § 1915. Section 1915(e)(2) is a screening

process to be applied sua sponte and at any time during the proceedings. The mandatory

language of 28 U.S.C. § 1915 applies to all proceedings in forma pauperis. The section

provides:

              Notwithstanding any filing fee, or any portion thereof, that may
              have been paid, the court shall dismiss the case at any time if
              the court determines that-

                     (A)     the allegation of poverty is untrue; or

                      (B) the action or appeal-

                             (i)           is frivolous or malicious;




                                              2
                            (ii)           fails to state a claim on which relief
                                           may be granted; or

                            (iii)          seeks monetary relief against a
                                           defendant who is immune from
                                           such relief.

28 U.S.C. § 1915(e)(2). In making the above determinations, all factual allegations in the

complaint must be viewed as true. Brown v. Johnson, 387 F.3d 1344, 1347 (11th Cir.

2004). Moreover, the Court must read the plaintiff’s pro se allegations in a liberal fashion.

Haines v. Kerner, 404 U.S. 519 (1972).

       A complaint may be dismissed as frivolous under § 1915(e)(2)(B)(i) where it lacks

an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). A claim

is frivolous as a matter of law where, inter alia, the defendants are immune from suit or

the claim seeks to enforce a right that clearly does not exist. Id. at 327.

       Dismissals under 28 U.S.C. § 1915(e)(2)(ii) for failure to state a claim are governed

by the same standard as Rule 12(b)(6) of the Federal Rules of Civil Procedure. Mitchell

v. Farcass, 112 F.3d 1483, 1485 (11th Cir. 1997). Under Rule 12(b)(6), a complaint may

be dismissed if the facts as pleaded do not state a claim to relief that is plausible on its

face. See Bell Atl. Corp v. Twombly, 550 U.S. 544 (2007) (retiring the “no set of facts”

language previously used to describe the motion to dismiss standard and determining

that because the plaintiffs had not “nudged their claims across the line from conceivable

to plausible, their complaint must be dismissed” for failure to state a claim). A complaint

is also subject to dismissal under Rule 12(b)(6) “when its allegations on their face, show

that an affirmative defense bars recovery on the claim.” Cottone v. Jenne, 326 F.3d 1352,

1357 (11th Cir. 2003); Marsh v. Butler County, Ala., 268 F.3d 1014, 1022 (11th Cir. 2001).




                                              3
                                        DISCUSSION

          Title 42 U.S.C. § 1983 imposes liability on one who, under color of state law,

deprives a person “of any rights, privileges, or immunities secured by the Constitution and

laws[.]” 42 U.S.C. § 1983. To articulate a claim under § 1983, a plaintiff must allege that:

(1) a defendant deprived him of a right secured under the Constitution or federal law; and

(2) such deprivation occurred under color of state law. Arrington v. Cobb County, 139

F.3d 865, 872 (11th Cir. 1998). Plaintiff says Dr. Sawyer’s resolution to his grievance is

inappropriate and that he should be moved back to London dormitory.

         The Complaint fails to satisfy the initial § 1983 inquiry. The Eleventh Circuit Court

of Appeals has held: “[w]e agree with other circuits that have decided that a prisoner does

not have a constitutionally-protected liberty interest in an inmate grievance procedure.”

Dunn v. Martin, 178 Fed. Appx. 876, 878 (11th Cir. 2006); Baker v. Rexroad, 159 Fed.

Appx. 61, 62 (11th Cir. 2005); see also Massey v. Helman, 259 F.3d 641, 647 (7th Cir.

2001) (“[T]he existence of a prison grievance procedure confers no liberty interest on a

prisoner.... A state-created grievance procedure is simply a procedural right and does not

confer any substantive right upon an inmate.”); Adams v. Rice, 40 F.3d 72, 75 (4th Cir.

1994) (“[T]he Constitution creates no entitlement to grievance procedures or access to

any such procedure voluntarily established by a state.”). An alleged due process violation

of the Fourteenth Amendment regarding grievance procedures does not give rise to a

stand-alone claim under § 1983. See Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir.

1993).




                                               4
           The Court finds no violation of a right created by the United States Constitution or

the laws of the United States. Plaintiff is merely upset with the results of his grievance

filings.

           While Plaintiff as a civil detainee may not be subjected to conditions that amount

to punishment, Bell v. Wolfish, 441 U.S. 520, 536 (1979), he nonetheless may be

subjected to conditions within the bounds of professional discretion that place restrictions

on his personal freedoms. See Newberg v. Geo Grp., Inc., No. 2:09-CV-625-FTM-36,

2011 WL 2533804, at *8 (M.D. Fla. June 27, 2011) (quoting Youngberg v. Romeo, 457

U.S. 307, 321–22 (1982)). The Department of Children and Families (DCF), although not

the operator of a prison, is tasked with making numerous decisions and implementing

policy regarding the FCCC's administration that DCF is better equipped to make than this

Court. Id. Consequently, Plaintiff’s dormitory assignment is better left to the administrators

at the FCCC.        Again, Plaintiff just simply disagrees with the FCCC administration’s

decision to move him to London dormitory. Plaintiff seeks to enforce a claim that clearly

does not exist, and therefore, his Complaint is deemed frivolous.

           Generally, a pro se plaintiff, “must be given at least one chance to amend the

complaint before the district court dismisses the action with prejudice” where a more

carefully drafted complaint might state a claim. Bank v. Pitt, 928 F.2d 1108, 1112 (11th

Cir.1991) (emphasis added) overruled in part by Wagner v. Daewoo Heavy Indus. Am.

Corp., 314 F.3d 541, 542 (11th Cir. 2002) (en banc).                However, there are two

circumstances in which the district court need not grant leave to amend under Bank: (1)

where the plaintiff has indicated that he does not wish to amend his complaint; and (2)

where a more carefully drafted complaint could not state a claim and is, therefore, futile.




                                                5
Johnson v. Boyd, 568 F. App'x 719, 723 (11th Cir. 2014) (citing Bank, 928 F.2d at 1112).

On the first exception, filing a written motion that sets forth the substance of a proposed

amendment is the proper method to request leave to amend the complaint. Long v. Satz,

181 F.3d 1275, 1279 (11th Cir. 1999). On the second exception, where futility is close,

we err on the side of generosity to the plaintiff. O'Halloran v. First Union Nat'l Bank of Fla.,

350 F.3d 1197, 1206 (11th Cir. 2003).

       Plaintiff’s claim is based upon the FCCC’s denial of his grievance and request to

be moved back to London dormitory. Thus, any amendment by Plaintiff would be futile

and the Court concludes that a more carefully drafted complaint could not state a claim.

       Accordingly, it is now

       ORDERED:

       1. Plaintiff William Edward Bramlett’s Motion to Proceed In Forma Pauperis (Doc.

           4) is DENIED.

       2. Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice.

       3. The Clerk of Court shall enter judgment accordingly, terminate any pending

           motions and close the file.

       DONE and ORDERED in Fort Myers, Florida this 3rd day of October 2019.




SA: FTMP-2
Copies:
All Parties of Record




                                               6
